DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note: all citations with respect to the specification of present application are citing the paragraph numbers in the Pre-Grant Publication US 2020/0261047 A1.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with applicant’s representative, David S. Sarisky, on 01/28/2022. 
The amendment absolves the 112(b) issues noted in the claim 3, 4, 6, 7 and 15 – 18 submitted on 04/24/2020.
The application has been amended as: 

In claim 3 line 4, amend the limitation “triggering an acquisition” to “triggering the acquisition”.

In claim 4 line 2, amend the limitation “triggering an acquisition” to “triggering the acquisition”.

In claim 6 line 1, amend the limitation “the change of a parameter value” to “the change of the parameter value”.

In claim 7 line 1, amend the limitation “the change of a parameter value” to “the change of the parameter value”.

In claim 15 line 4, amend the limitation “the triggering of an acquisition” to “the triggering of the acquisition”.

In claim 16 line 2, amend the limitation “to trigger an acquisition” to “to trigger the acquisition”.

In claim 17 line 2, amend the limitation “to trigger an acquisition” to “to trigger the acquisition”.

In claim 18 line 1, amend the limitation “the change of a parameter value” to “the change of the parameter value”.


Claim Objections
Claim 5 and 17 are objected to because of the following informalities:  
Claim 5 line 6, limitation “from in vivo images” should read “from the first plurality and the second plurality of in vivo images”;
Claim 17 line 7 – 8, limitation “from in vivo images” should read “from the first plurality and the second plurality of in vivo images”.
Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
Limitation “a signal processing system … configured to: monitor a change … trigger an acquisition … and measure the organ motion” in claim 13, and limitations “the signal processing system” in claim 14, 15 and 17.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Regarding limitation “a signal processing system … configured to : monitor a change … trigger an acquisition … and measure the organ motion” in claim 13, and limitations “the signal processing system” in claim 14, 15 and 17, the corresponding structural disclosure in the specification of present application is recited as: “a signal processing unit comprising a sensor to monitor the change in volume of the organ, the output of the sensor being analyzed to provide an input to trigger the timing of image acquisition in accordance with the present invention” in [0054]; “there is provided a computer readable storage medium for storing in non-transient form an application to enable monitoring, acquiring images and timing according to the method of the present invention” in [0055]; “The signal processing system (38) in FIG. 8a shows how a physiological parameter is used for controlling the timing of image acquisition of FIG. 8b ” in 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 

Regarding limitation “an actuation signal from the imaging control system” in claim 4 line 6, it is unclear the above actuation signal is a newly introduced different signal or the same actuation signal introduced in claim 4 line 4.
Thus, the above limitations in claim 4 render claim indefinite. For the purpose of examination, the above actuation signal as recited in claim 4 line 6 is interpreted as the same actuation signal introduced in line 4.
In addition, claim 3 line 5 also recites “an actuation signal from a signal processing system”, a clarification should be provided whether the actuation signal in claim 4 is the same or different actuation signal as recited in claim 3, since claim 4 is dependent on claim 3.

Regarding limitation “an actuation signal” in claim 16 line 5, it is unclear the above actuation signal is a newly introduced different signal or the same actuation signal introduced in claim 15 line 5, since claim 16 is dependent on claim 15.
Similarly, regarding limitation “an actuation signal” in claim 4 line 7, it is unclear the above actuation signal is a newly introduced different signal or the same actuation signal introduced in claim 15 line 5, since claim 16 is dependent on claim 15.
Thus, the above limitations render claim indefinite. For the purpose of examination, the above actuation signals as recited in claim 16 line 5 and 7 are interpreted as the same actuation signal introduced in claim 15.

Therefore, claim 4 and 16 are rejected under 35 U.S.C. 112(b) as being indefinite.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 – 6, 8 – 13 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 3 – 8, 10 and 12 – 18 of U.S. Patent No. 10,674,987 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because each and every limitation recited in the above claims of instant application 16/857,961 are anticipated by the reference Patent US 10,674,987 B2, which is detailed as following: 





Reference patent US 10,674,987 B2
[claim 1]A method of measuring an organ motion of an organ, the method comprising:monitoring a change of a parameter value corresponding to motion of the organ during at least one respiration cycle;upon each of a plurality of occurrences of a same change in the parameter value during the at least one respiration cycle, triggering an acquisition of in vivo images of the organ; andmeasuring the organ motion between two or more of the in vivo images.
[claim 1] A method of measuring an organ motion of an organ in a patient including the steps of:monitoring a change in volume of the organ,(the limitation "during at least one respiration cycle" in the instant application does not limit the subject matter since any sampling timing is within either or more respiration cycle)acquiring at least three in vivo fluoroscopy x-ray images of the organ, wherein a timing of image acquisition of the at least three in vivo fluoroscopy x-ray images is triggered by a plurality of monitored changes in volume of the organ so that each of the at least three in vivo fluoroscopy x-ray images of the organ is acquired at a different one of a plurality of instances of a same change in volume that occurs within one respiration cycle, andmeasuring the organ motion between two or more of the at least three in vivo fluoroscopy x-ray images.
[claim 2]The method of claim 1, wherein measuring the organ motion comprises:reconstructing a spatial velocity of motion from the in vivo images.
[claim 5]The method according to claim 1, wherein measuring the organ motion comprises:reconstructing a spatial velocity of organ motion from the at least three in vivo fluoroscopy x-ray images of the organ.
claim 3]The method of claim 1, wherein:monitoring the change in parameter value comprising creating monitoring data that is fed in real time to an imaging control system, andtriggering an acquisition of in vivo images of the organ is carried out in response to an actuation signal from a signal processing system.
[claim 6]The method according to claim 1, wherein:monitoring the change in volume of the organ creates monitoring data that is fed in real time to an imaging control system,
acquiring the at least three in vivo fluoroscopy x-ray images of the organ comprises:acquiring a first plurality of in vivo fluoroscopy x-ray images from a first perspective in response to an actuation signal from the imaging control system, andacquiring a second plurality of in vivo fluoroscopy x-ray images of the organ from at least one further perspective in response to an actuation signal from the imaging control system, and...(here claim 6 recites acquiring image in response to an actuation signal which is the same step as the triggering in the instant application; in addition, signal processing is an inherent function of imaging control system which need to process feedback/input signal as designed)
claim 4]The method of claim 3, wherein:triggering an acquisition of in vivo images of the organ comprises:acquiring a first plurality of in vivo images from a first perspective in response to an actuation signal from the imaging control system, and

acquiring a second plurality of in vivo images of the organ from at least one further perspective in response to an actuation signal from the imaging control system, andmeasuring the organ motion comprises subsequently, reconstructing a spatial velocity of organ motion from the first plurality of in vivo images and the second plurality of in vivo images.
[claim 6]The method according to claim 1, wherein:...acquiring the at least three in vivo fluoroscopy x-ray images of the organ comprises:acquiring a first plurality of in vivo fluoroscopy x-ray images from a first perspective in response to an actuation signal from the imaging control system, andacquiring a second plurality of in vivo fluoroscopy x-ray images of the organ from at least one further perspective in response to an actuation signal from the imaging control system, andmeasuring the organ motion comprises subsequently, reconstructing a spatial velocity of organ motion from the first plurality of in vivo fluoroscopy x-ray images and the second plurality of in vivo fluoroscopy images.(here claim 6 recites acquiring image in response to an actuation signal which is the same step as the triggering in the instant application)
claim 5]The method of claim 1, wherein:triggering the acquisition of in vivo images of the organ comprises acquiring a first plurality of in vivo images of the organ from a first perspective and 

acquiring a second plurality of in vivo images of the organ from a second perspective, andmeasuring the organ motion comprises subsequently, reconstructing a spatial velocity of organ motion from in vivo images acquired from the first perspective and the second perspective.
[claim 6]The method according to claim 1, wherein:...acquiring the at least three in vivo fluoroscopy x-ray images of the organ comprises:acquiring a first plurality of in vivo fluoroscopy x-ray images from a first perspective in response to an actuation signal from the imaging control system, andacquiring a second plurality of in vivo fluoroscopy x-ray images of the organ from at least one further perspective in response to an actuation signal from the imaging control system, andmeasuring the organ motion comprises subsequently, reconstructing a spatial velocity of organ motion from the first plurality of in vivo fluoroscopy x-ray images and the second plurality of in vivo fluoroscopy images.(here claim 6 recites acquiring image in response to an actuation signal which is the same step as the triggering in the instant application)
[claim 6]The method of claim 1, wherein the change of a parameter value corresponding to motion is a change in any one or any combination of shape, volume, flow, pressure, shear, displacement, orientation, or location of the organ.
[claim 1]A method of measuring an organ motion of an organ in a patient including the steps of:monitoring a change in volume of the organ,…
claim 8]The method of claim 1, wherein at least three in vivo images of the organ are acquired.
[claim 1] A method of measuring an organ motion of an organ in a patient including the steps of:...acquiring at least three in vivo fluoroscopy x-ray images of the organ
[claim 9]The method of claim 1, wherein the same change of the parameter value is a predetermined value.
[claim 3]The method according to claim 1, wherein the change in volume of the organ between acquisitions of the at least three in vivo fluoroscopy x-ray images is a predetermined value.
[claim 10]The method of claim 1, wherein the same change of the parameter value is a predetermined constant value.
[claim 4]The method according to claim 1, wherein the change in volume of the organ between acquisitions of the at least three in vivo fluoroscopy x-ray images is a predetermined constant value.
[claim 11]The method of claim 1, wherein the in vivo images comprise in vivo fluoroscopy x-ray images.
[claim 1] A method of measuring an organ motion of an organ in a patient including the steps of:...acquiring at least three in vivo fluoroscopy x-ray images of the organ
[claim 12]The method of claim 1 wherein the organ is a lung.
[claim 7]The method according to claim 1 wherein the organ is a lung.
claim 13]A system comprising:one or more energy sources;one or more detectors configured to acquire in vivo images of an organ created by energy from the one or more energy sources passing through a subject intermediate the energy source and detector; anda signal processing system coupled to the one or more energy source and the one or more detectors and configured to:
monitor a change of a parameter value corresponding to an organ motion of the organ during at least one respiration cycle;

upon each of a plurality of occurrences of a same change in the parameter value during the at least one respiration cycle, trigger an acquisition of in vivo images of the organ; and



measure the organ motion between two or more of the in vivo images.
[claim 10]In an apparatus having;(i) one or more energy sources; and(ii) one or more detectors for acquiring images created by energy from the one or more energy sources passing through a subject intermediate the energy source and detector;a signal processing unit, comprising a sensor to monitor the change in volume of the organ, an output of the sensor providing an input to trigger the timing of image acquisition in accordance with the method of claim 1.{reciting limitations of claim 1 as following}:monitoring a change in volume of the organ,(the limitation "during at least one respiration cycle" in the instant application does not limit the subject matter since any sampling timing is within either or more respiration cycle)acquiring at least three in vivo fluoroscopy x-ray images of the organ, wherein a timing of image acquisition of the at least three in vivo fluoroscopy x-ray images is triggered by a plurality of monitored changes in volume of the organ so that each of the at least three in vivo fluoroscopy x-ray images of the organ is acquired at a different one of a plurality of instances of a same change in volume that occurs within one respiration cycle, andmeasuring the organ motion between two or more of the at least three in vivo fluoroscopy x-ray images.
claim 20]A non-transitory computer readable storage medium storing computer executable code, comprising instruction for causing an apparatus to:monitor a change of a parameter value corresponding to an organ motion of an organ during at least one respiration cycle;

upon each of a plurality of occurrences of a same change in the parameter value during the at least one respiration cycle, trigger an acquisition of in vivo images of the organ; andmeasure the organ motion between two or more of the in vivo images.
[claim 8]A computer readable storage medium for storing in non-transient form an application to enable monitoring, acquiring images and timing according to claim 1.{here the limitation "application" is equivalent of "executable code" or "instruction" in the instant application}{reciting limitations of claim 1 as following}:monitoring a change in volume of the organ,(the limitation "during at least one respiration cycle" in the instant application does not limit the subject matter since any sampling timing is within either or more respiration cycle)acquiring at least three in vivo fluoroscopy x-ray images of the organ, wherein a timing of image acquisition of the at least three in vivo fluoroscopy x-ray images is triggered by a plurality of monitored changes in volume of the organ so that each of the at least three in vivo fluoroscopy x-ray images of the organ is acquired at a different one of a plurality of instances of a same change in volume that occurs within one respiration cycle, andmeasuring the organ motion between two or more of the at least three in vivo fluoroscopy x-ray images.







Instant application 16/857,981
Reference patent US 10,674,987 B2
[claim 1]A method of measuring an organ motion of an organ, the method comprising:monitoring a change of a parameter value corresponding to motion of the organ during at least one respiration cycle;
upon each of a plurality of occurrences of a same change in the parameter value during the at least one respiration cycle, triggering an acquisition of in vivo images of the organ; andmeasuring the organ motion between two or more of the in vivo images.
[claim 12] A method of measuring an organ motion of an organ in a patient including the steps of:monitoring a change of a parameter value corresponding to motion of the organ, wherein the change of the parameter value is a change in volume or flow of the organ,(the limitation "during at least one respiration cycle" in the instant application does not limit the subject matter since any sampling timing is within either or more respiration cycle)acquiring at least three in vivo fluoroscopy x-ray images of the organ, wherein a timing of image acquisition of the at least three in vivo fluoroscopy x-ray images is triggered by a plurality of monitored changes in the parameter value so that each of the at least three in vivo fluoroscopy x-ray images of the organ is acquired at a different one of a plurality of instances of a same change in parameter value that occurs within one respiration cycle, andmeasuring the organ motion between two or more of the at least three in vivo fluoroscopy x-ray images.
[claim 2]The method of claim 1, wherein measuring the organ motion comprises:
reconstructing a spatial velocity of motion from the in vivo images.
[claim 17]The method according to claim 16, wherein:(claim 16 is dependent on claim 12)a spatial velocity of lung motion is reconstructed from the at least three in vivo fluoroscopy x-ray images.
[claim 3]The method of claim 1, wherein:
monitoring the change in parameter value comprising creating monitoring data that is fed in real time to an imaging control system, andtriggering an acquisition of in vivo images of the organ is carried out in response to an actuation signal from a signal processing system.
[claim 16]The method according to claim 12, wherein:monitoring the change in parameter value creates monitoring data that is fed in real time to an imaging control system, and
acquiring the at least three in vivo fluoroscopy x-ray images of the organ is carried out in response to an actuation signal from the imaging control system.
(here claim 16 recites acquiring image in response to an actuation signal which is the same step as the triggering in the instant application; in addition, signal processing is an inherent function of imaging control system which need to process feedback/input signal as designed)
[claim 4]The method of claim 3, wherein:triggering an acquisition of in vivo images of the organ comprises:


acquiring a first plurality of in vivo images from a first perspective in response to an actuation signal from the imaging control system, andacquiring a second plurality of in vivo images of the organ from at least one further perspective in response to an actuation signal from the imaging control system, andmeasuring the organ motion comprises subsequently, reconstructing a spatial velocity of organ motion from the first plurality of in vivo images and the second plurality of in vivo images.
[claim 18]The method according to claim 16, wherein:acquiring the at least three in vivo fluoroscopy x-ray images of the organ comprises:(here claim 16 recites acquiring image in response to an actuation signal which is the same step as the triggering in the instant application)acquiring a first plurality of in vivo fluoroscopy x-ray images from a first perspective in response to an actuation signal from the imaging control system, andacquiring a second plurality of in vivo fluoroscopy x-ray images of the organ from at least one further perspective in response to an actuation signal from the imaging control system, andmeasuring the organ motion comprises subsequently, reconstructing a spatial velocity of organ motion from the first plurality of in vivo fluoroscopy x-ray images and the second plurality of in vivo fluoroscopy images.
[claim 5]The method of claim 1, wherein:
triggering the acquisition of in vivo images of the organ comprises 

acquiring a first plurality of in vivo images of the organ from a first perspective and 
acquiring a second plurality of in vivo images of the organ from a second perspective, andmeasuring the organ motion comprises subsequently, reconstructing a spatial velocity of organ motion from in vivo images acquired from the first perspective and the second perspective.
[claim 18]The method according to claim 16, wherein:acquiring the at least three in vivo fluoroscopy x-ray images of the organ comprises:(here claim 16 recites acquiring image in response to an actuation signal which is the same step as the triggering in the instant application)acquiring a first plurality of in vivo fluoroscopy x-ray images from a first perspective in response to an actuation signal from the imaging control system, andacquiring a second plurality of in vivo fluoroscopy x-ray images of the organ from at least one further perspective in response to an actuation signal from the imaging control system, andmeasuring the organ motion comprises subsequently, reconstructing a spatial velocity of organ motion from the first plurality of in vivo fluoroscopy x-ray images and the second plurality of in vivo fluoroscopy images.
[claim 6]The method of claim 1, wherein the change of a parameter value corresponding to motion is a change in any one or any combination of shape, volume, flow, pressure, shear, displacement, orientation, or location of the organ.
[claim 12]A method of measuring an organ motion of an organ in a patient including the steps of:monitoring a change of a parameter value corresponding to motion of the organ, wherein the change of the parameter value is a change in volume or flow of the organ,…
[claim 8]The method of claim 1, wherein at least three in vivo images of the organ are acquired.
[claim 12] A method of measuring an organ motion of an organ in a patient including the steps of:...acquiring at least three in vivo fluoroscopy x-ray images of the organ
[claim 9]The method of claim 1, wherein the same change of the parameter value is a predetermined value.
[claim 13]The method according to claim 12, wherein the change of the parameter value between acquisitions of the at least three in vivo fluoroscopy x-ray images is a predetermined value.
[claim 10]The method of claim 1, wherein the same change of the parameter value is a predetermined constant value.
[claim 14]The method according to claim 12, wherein the change of the parameter value between acquisitions of the at least three in vivo fluoroscopy x-ray images is a predetermined constant value.
[claim 11]The method of claim 1, wherein the in vivo images comprise in vivo fluoroscopy x-ray images.
[claim 12] A method of measuring an organ motion of an organ in a patient including the steps of:...acquiring at least three in vivo fluoroscopy x-ray images of the organ
[claim 12]The method of claim 1 wherein the organ is a lung.
[claim 15]The method according to claim 12 wherein the organ is a lung.


Therefore, Claim 1 – 6, 8 – 13 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 3 – 8, 10 and 12 – 18 of U.S. Patent No. 10,674,987 B2.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 10 and 12 – 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hill (US 2004/0092811 A1; published on 05/13/2004).

Regarding claim 1, Hill discloses a method of measuring an organ motion of an organ ("FIG. 4 shows a flow diagram for a method 400 for lung function measurement and localized lung imaging in accordance with an embodiment of the present invention." [0054]; "The plot provides a volume-time curve for a localized region of the lung." [0063]; here the changing of local part volume over time representing the expanding and retraction motion of lung part), the method comprising:
monitoring a change of a parameter value corresponding to motion of the organ ("… the patient is instructed regarding a lung maneuver … The spirometer 370 connection to the patient … Results may be in the form of a volume-time curve." [0058]) during at least one respiration cycle ("For example, the patient is instructed to take in a full breath or air and let out the air, expelling deeply when instructed." [0058]);
upon each of a plurality of occurrences of a same change in the parameter value ("Static measurements of local lung function involve measurement of the lung at full inspiration, at full expiration, or at some fixed volume in between with air volume held constant by the spirometer 370." [0045]; "... a trigger for triggering an imaging scan of said patient based on at least one of ... volume of said lung ..." claim 11; here the volume change from full inspiration to full expiration is at same value during more than one respiration cycle, since the claim recites at least one respiration cycle which includes the more than one cycles) during the at least one respiration cycle ("For example, the patient is instructed to take in a full breath or air and let out the air, expelling deeply when instructed." [0058]), triggering an acquisition of in vivo images of the organ ("The scan may be triggered by lung volume data read by the spirometer 370 from the patient, by an operator, or by a processor, for example. That is, a trigger from the spirometer 370 may begin a scan sequence that results in image data, such as CT data, obtained at prescribed times in the scan sequence." [0059]; the images are acquired with patient breathing which meets the definition of "in vivo"); and
measuring the organ motion between two or more of the in vivo images ("The image data obtained from the beam sweeps may include an x-ray view in multiple directions." [0060]; "… an area of desired parts of the lung may be extracted from the obtained images. The local lung area is then plotted as a function of time. The plot provides a volume-time curve for a localized region of the lung." [0063]; here the changing of local part volume over time representing the expanding and retraction motion of lung part).

Regarding claim 2, Hill discloses all claim limitations, as applied in claim 1, and further discloses wherein measuring the organ motion comprises: reconstructing a 

Regarding claim 3, Hill discloses all claim limitations, as applied in claim 1, and further discloses wherein:
monitoring the change in parameter value comprising creating monitoring data that is fed in real time to an imaging control system ("... the beam control system 320 or other processor is used with the spirometer 370 to measure flow and lung volume as well as to generate a trigger for an imaging sweep. Lung volume is an integral of a volume-time curve over time. Flow is a derivative of the volume-time curve. The trigger from the spirometer 370 is transmitted to the beam control system 320." [0051]), and
triggering an acquisition of in vivo images of the organ is carried out in response to an actuation signal from a signal processing system ("The beam control system 320 controls the sweep of the electron beam based on the spirometer 370 trigger." [0051]; "The scan may be triggered by lung volume data read by the spirometer 370 from the patient, by an operator, or by a processor, for example. That is, a trigger from the spirometer 370 may begin a scan sequence that results in image data, such as CT data, obtained at prescribed times in the scan sequence." [0059]; the images are acquired with patient breathing which meets the definition of "in vivo").


triggering an acquisition of in vivo images of the organ ("The scan may be triggered by lung volume data read by the spirometer 370 from the patient, by an operator, or by a processor, for example. That is, a trigger from the spirometer 370 may begin a scan sequence that results in image data, such as CT data, obtained at prescribed times in the scan sequence." [0059]; the images are acquired with patient breathing which meets the definition of "in vivo") comprises:
acquiring a first plurality of in vivo images from a first perspective ("Then, at step 430, a localized region of the patient's lung is scanned." [0059]; "At step 435, image(s) are reconstructed from the local lung scan ... The image data obtained from the beam sweeps may include an x-ray view in multiple directions." [0060]) in response to an actuation signal from the imaging control system ("That is, a trigger from the spirometer 370 may begin a scan sequence that results in image data ..." [0059]), and
acquiring a second plurality of in vivo images of the organ from at least one further perspective ("The image data obtained from the beam sweeps may include an x-ray view in multiple directions." [0060]; "Next, at step 440, another lung location is scanned … Images are then reconstructed from the data obtained, as described above at step 435." [0061]) in response to an actuation signal from the imaging control system ("That is, a trigger from the spirometer 370 may begin a scan sequence that results in image data ..." [0059]), and
measuring the organ motion comprises subsequently, reconstructing a spatial velocity of organ motion from the first plurality of in vivo images and the second plurality 

Regarding claim 5, Hill discloses all claim limitations, as applied in claim 1, and further discloses wherein:
triggering the acquisition of in vivo images of the organ ("The scan may be triggered by lung volume data read by the spirometer 370 from the patient, by an operator, or by a processor, for example. That is, a trigger from the spirometer 370 may begin a scan sequence that results in image data, such as CT data, obtained at prescribed times in the scan sequence." [0059]; the images are acquired with patient breathing which meets the definition of "in vivo") comprises acquiring a first plurality of in vivo images of the organ from a first perspective ("Then, at step 430, a localized region of the patient's lung is scanned." [0059]; "At step 435, image(s) are reconstructed from the local lung scan ... The image data obtained from the beam sweeps may include an x-ray view in multiple directions." [0060]) and acquiring a second plurality of in vivo images of the organ from a second perspective ("The image data obtained from the beam sweeps may include an x-ray view in multiple directions." [0060]; "Next, at step 440, another lung location is scanned … Images are then reconstructed from the data obtained, as described above at step 435." [0061]), and
measuring the organ motion comprises subsequently, reconstructing a spatial velocity of organ motion from in vivo images acquired from the first perspective and the 

Regarding claim 6, Hill discloses all claim limitations, as applied in claim 1, and further discloses wherein the change of a parameter value corresponding to motion is a change in any one or any combination of volume, flow, or displacement of the organ ("… a trigger for triggering an imaging scan of said patient based on at least one of air flow in said lung, volume of said lung, movement of said lung, and density of said lung …" claim 11; "Static measurements of local lung function involve measurement of the lung at full inspiration, at full expiration, or at some fixed volume in between with air volume held constant by the spirometer 370." [0045]; here the total flow is linear to volume change, the respiration induced movement of lung is also linear to volume change, as defined in physiology).

Regarding claim 7, Hill discloses all claim limitations, as applied in claim 6, and further discloses wherein the change of a parameter value corresponding to motion is a change in displacement of the organ ("… a trigger for triggering an imaging scan of said patient based on at least one of ... movement of said lung …" claim 11; "Static measurements of local lung function involve measurement of the lung at full inspiration, at full expiration, or at some fixed volume in between with air volume held constant by 

Regarding claim 8, Hill discloses all claim limitations, as applied in claim 1, and further discloses wherein at least three in vivo images of the organ are acquired ("Then, the patient is positioned using preview data such that the patient's lung is situated for one or more scans of a lung section of interest." [0066]; the range of one or more scans includes at least three scans).

Regarding claim 9, Hill discloses all claim limitations, as applied in claim 1, and further discloses wherein the same change of the parameter value is a predetermined value ("Static measurements of local lung function involve measurement of the lung at full inspiration, at full expiration, or at some fixed volume in between with air volume held constant by the spirometer 370." [0045]; here the volume change from full inspiration to full expiration is at same value during more than one respiration cycle, the full inspiration or full expiration volume is the predetermined constant value for each individual patient).

Regarding claim 10, Hill discloses all claim limitations, as applied in claim 1, and further discloses wherein the same change of the parameter value is a predetermined constant value ("Static measurements of local lung function involve measurement of the lung at full inspiration, at full expiration, or at some fixed volume in between with air volume held constant by the spirometer 370." [0045]; here the volume change from full 

Regarding claim 12, Hill discloses all claim limitations, as applied in claim 1, and further discloses wherein the organ is a lung ("… for lung function measurement and localized lung imaging …" [0054]).

Regarding claim 13, Hill discloses a system ("FIG. 1 and FIG. 2 illustrate an imaging system 8 formed …" [0023]; here the embodiment of Fig.4 is implemented by the system as illustrated in Fig.1 and 2, thus Fig.1, 2 and 4 are within the disclosure of one embodiment) comprising:
one or more energy sources ("… a vacuum chamber housing 10 in which an electron beam 12 is generated ..." [0023]; "When scanned by the focused electron beam 12, the target 14 emits a moving fanlike beam of x-rays 18." [0024]);
one or more detectors configured to acquire in vivo images of an organ created by energy from the one or more energy sources passing through a subject intermediate the energy source and detector ("X-rays 18 then pass through a region of a subject 20 {a patient or other object, for example} and register upon a detector array 22 located diametrically opposite the target 14." [0024]; see Fig.2); and
a signal processing system coupled to the one or more energy source and the one or more detectors ("Detector data is output to a processor or computer subsystem 24 that processes and records the data, producing an image of a slice of the subject on 
monitor a change of a parameter value corresponding to an organ motion of the organ ("… the patient is instructed regarding a lung maneuver … The spirometer 370 connection to the patient … Results may be in the form of a volume-time curve." [0058]) during at least one respiration cycle ("For example, the patient is instructed to take in a full breath or air and let out the air, expelling deeply when instructed." [0058]);
upon each of a plurality of occurrences of a same change in the parameter value ("Static measurements of local lung function involve measurement of the lung at full inspiration, at full expiration, or at some fixed volume in between with air volume held constant by the spirometer 370." [0045]; "... a trigger for triggering an imaging scan of said patient based on at least one of ... volume of said lung ..." claim 11; here the volume change from full inspiration to full expiration is at same value during more than one respiration cycle, since the claim recites at least one respiration cycle which includes the more than one cycles) during the at least one respiration cycle ("For example, the patient is instructed to take in a full breath or air and let out the air, expelling deeply when instructed." [0058]), trigger an acquisition of in vivo images of the organ ("The scan may be triggered by lung volume data read by the spirometer 370 from the patient, by an operator, or by a processor, for example. That is, a trigger from the spirometer 370 may begin a scan sequence that results in image data, such as CT data, obtained at prescribed times in the scan sequence." [0059]; the images are acquired with patient breathing which meets the definition of "in vivo"); and


Regarding claim 14, Hill discloses all claim limitations, as applied in claim 13, and further discloses wherein the signal processing system is ("The system 300 may also include an external workstation {not pictured} for manipulation and processing of image data." [0028]) configured to measure the organ motion by being configured to:
reconstruct a spatial velocity of motion from the in vivo images ("… lung function measurements … As an example, a maximum flow rate {a maximum change of area/time from an area-time curve for the lung} for a particular section of an image may be extracted and plotted as a color on, for example, a resting image." [0064]).

Regarding claim 15, Hill discloses all claim limitations, as applied in claim 13, and further discloses wherein:
the signal processing system is configured to monitor the change in parameter value by being configured to create monitoring data in real time ("... the beam control system 320 or other processor is used with the spirometer 370 to measure flow and lung volume as well as to generate a trigger for an imaging sweep. Lung volume is an 
the triggering of an acquisition of in vivo images of the organ is carried out in response to an actuation signal ("The beam control system 320 controls the sweep of the electron beam based on the spirometer 370 trigger." [0051]; "The scan may be triggered by lung volume data read by the spirometer 370 from the patient, by an operator, or by a processor, for example. That is, a trigger from the spirometer 370 may begin a scan sequence that results in image data, such as CT data, obtained at prescribed times in the scan sequence." [0059]; the images are acquired with patient breathing which meets the definition of "in vivo").

Regarding claim 16, Hill discloses all claim limitations, as applied in claim 15, and further discloses wherein:
the signal processing system is configured to trigger an acquisition of in vivo images of the organ ("The scan may be triggered by lung volume data read by the spirometer 370 from the patient, by an operator, or by a processor, for example. That is, a trigger from the spirometer 370 may begin a scan sequence that results in image data, such as CT data, obtained at prescribed times in the scan sequence." [0059]; the images are acquired with patient breathing which meets the definition of "in vivo") by being configured to:
acquire a first plurality of in vivo images from a first perspective ("Then, at step 430, a localized region of the patient's lung is scanned." [0059]; "At step 435, image(s) 
acquire a second plurality of in vivo images of the organ from at least one further perspective ("The image data obtained from the beam sweeps may include an x-ray view in multiple directions." [0060]; "Next, at step 440, another lung location is scanned … Images are then reconstructed from the data obtained, as described above at step 435." [0061]) in response to an actuation signal ("That is, a trigger from the spirometer 370 may begin a scan sequence that results in image data ..." [0059]), and
the signal processing system ("The system 300 may also include an external workstation {not pictured} for manipulation and processing of image data." [0028]) is configured to measure the organ motion by being configured to subsequently, reconstruct a spatial velocity of organ motion from the first plurality of in vivo images and the second plurality of in vivo images ("… lung function measurements … As an example, a maximum flow rate {a maximum change of area/time from an area-time curve for the lung} for a particular section of an image may be extracted and plotted as a color on, for example, a resting image." [0064]).

Regarding claim 17, Hill discloses all claim limitations, as applied in claim 13, and further discloses wherein:
the signal processing system is configured to trigger an acquisition of in vivo images of the organ ("The scan may be triggered by lung volume data read by the 
the signal processing system ("The system 300 may also include an external workstation {not pictured} for manipulation and processing of image data." [0028]) is configured to measure the organ motion by being configured to subsequently, reconstruct a spatial velocity of organ motion from in vivo images acquired from the first perspective and the second perspective ("… lung function measurements … As an example, a maximum flow rate {a maximum change of area/time from an area-time curve for the lung} for a particular section of an image may be extracted and plotted as a color on, for example, a resting image." [0064]).



Regarding claim 19, Hill discloses all claim limitations, as applied in claim 13, and further discloses wherein at least three in vivo images of the organ are acquired ("Then, the patient is positioned using preview data such that the patient's lung is situated for one or more scans of a lung section of interest." [0066]; the range of one or more scans includes at least three scans).


Claim(s) 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hill, and in evidence of Mostafavi (US 2005/0053267 A1; published on 03/10/2005).

Regarding claim 20, Hill discloses a computer comprising instructions for causing an apparatus ("Detector data is output to a processor or computer subsystem 24 that 
monitor a change of a parameter value corresponding to an organ motion of an organ ("… the patient is instructed regarding a lung maneuver … The spirometer 370 connection to the patient … Results may be in the form of a volume-time curve." [0058]) during at least one respiration cycle ("For example, the patient is instructed to take in a full breath or air and let out the air, expelling deeply when instructed." [0058]);
upon each of a plurality of occurrences of a same change in the parameter value ("Static measurements of local lung function involve measurement of the lung at full inspiration, at full expiration, or at some fixed volume in between with air volume held constant by the spirometer 370." [0045]; "... a trigger for triggering an imaging scan of said patient based on at least one of ... volume of said lung ..." claim 11; here the volume change from full inspiration to full expiration is at same value during more than one respiration cycle, since the claim recites at least one respiration cycle which includes the more than one cycles) during the at least one respiration cycle ("For example, the patient is instructed to take in a full breath or air and let out the air, expelling deeply when instructed." [0058]), trigger an acquisition of in vivo images of the organ ("The scan may be triggered by lung volume data read by the spirometer 370 from the patient, by an operator, or by a processor, for example. That is, a trigger from the spirometer 370 may begin a scan sequence that results in image data, such as CT 
measure the organ motion between two or more of the in vivo images ("The image data obtained from the beam sweeps may include an x-ray view in multiple directions." [0060]; "… an area of desired parts of the lung may be extracted from the obtained images. The local lung area is then plotted as a function of time. The plot provides a volume-time curve for a localized region of the lung." [0063]; here the changing of local part volume over time representing the expanding and retraction motion of lung part).
Although Hill does not explicitly teach a non-transitory computer readable storage medium storing computer executable code, such non-transitory computer readable storage medium storing computer executable code is inherent components for any computerized system, which is indicated by Hill as the teaching of computerized system ("The system 300 may also include an external workstation {not pictured} for manipulation and processing of image data." [0028]; ("The scan may be triggered by lung volume data read by the spirometer 370 from the patient, by an operator, or by a processor, for example. That is, a trigger from the spirometer 370 may begin a scan sequence that results in image data, such as CT data, obtained at prescribed times in the scan sequence." [0059]).
In addition, Mostafavi provided an evidence that non-transitory computer readable storage medium storing computer executable code is inherent components for any computerized system especially in the area of medical imaging and image processing ("The computer system 1200 also includes a main memory 1206, such as a .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hill, as applied in claim 1, and further in view of Mostafavi.

Regarding claim 11, Hill teaches all claim limitations, as applied in claim 1, except wherein the in vivo images comprise in vivo fluoroscopy x-ray images.

It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the lung function measurement method based on x-ray imaging acquisition as taught by Hill with the fluoroscopic image acquisition device as taught by Mostafavi for monitoring object moving. Doing so would make it possible to utilize the images acquired from the real-time fluoroscopic imaging system and to implement the algorithm of measuring an organ motion, therefore, "one can determine how much the target object has moved during a (medical therapy or diagnostic) session" and make procedure decisions based on measured objection movement (see Mostafavi; [0074]). In addition, Hill, Mostafavi and the applicant ALL acknowledged that their respectively disclosed method and system can be used with any other imaging systems (see Hill [0022]; see Mostafavi [0091], and see specification of present application [0053]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAO SHENG whose telephone number is (571)272-8059. The examiner can normally be reached Monday to Friday, 8:30 am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHAO SHENG/           Examiner, Art Unit 3793